Beck, P. J.
Certain railroad properties were sold at a judicial sale in June, 1917, under an order of court granted in an equitable proceeding; and subsequently, upon report of the sale and the amount of the bid at which the property was knocked down, the court passed and signed an order and- decree confirming the sale and fixing the priorities of claims against the railroad company and the property sold, among them being certain claims in favor of the plaintiff in error; and in this order it was adjudged that the taxes for specified years preceding *147the year in which the sale took place be paid, and the priorities of liens attaching were fixed, no reference being made to taxes for the year 1917. It, was not sought to have the order and decree reopened nor was the same attacked in any way. Subsequently, and after distribution of the greater part of the funds arising from the sab* of the railroad properties in accordance with the decree referred to above, in which distribution tlie plaintiff in error shared, the receiver filed a petition containing an application to the court for an order to pay to the plaintiff in error moneys advanced to pay the taxes for the year 1917, and upon considering the same the court refused the application. Subsequently thereto the plaintiff in error made application for an order authorizing the receiver to pay the taxes for the year 1917, and this was also denied by the court. Held, that the court did not err in refusing the application.
No. 1188.
May 15, 1919.
Rehearing denied July 30, 1919.
Equitable petition — intervention. Before Judge Summerall. Ware superior court. August 31, 1918.
J. L. Sweat and Parks & Reed, for plaintiff in error.
Bennet, Twitty & Reese, Wilson & Bennett, J. L. Crawley, and Parker & Parker, contra.

Judgment affirmed.


All the Justices concur.